Citation Nr: 1759401	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for lumbosacral strain (also claimed as low back disorder).

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1977 to October 1981. He also served in the National Guard in 1983.  

This matter comes before the Board of Veteran's Appeals (Board) on an appeal from July 2009 rating decision issued by the VA Regional Office in Oakland, California (RO). 

The Board notes that the Veteran requested entitlement to individual unemployability in his July 2010 Notice of Disagreement. However, he has ceased pursuing the claim.  There is no evidence that indicates the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. On the contrary, in his application for unemployability, he indicates he is gainfully employed as an insurance examiner (See VA Form 21-8940). Since he is no longer pursuing an appeal for entitlement to individual unemployablity at this time, it is not before the Board for consideration. See 38 C.F.R. § 20.200-02; see also Rice v. Shinseki, 22 Vet. App. 447, 2009 U.S. App. Vet. Claims LEXIS 789. 

Additionally, the Board granted the Veteran's request for 60 days to obtain an audiometry examination. Those records were received in October 2017.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the Veteran's complete military service records are not associated with the record and are necessary for adjudication of the claims.

At the time he filed his application seeking service connection for a low back disability and a hearing loss disability, the Veteran attributed both conditions to injuries which occurred while on active service in the U.S. Army.  In his Notice of Disagreement with the decision on appeal, and in testimony at the hearing, however, he contended that hearing loss and tinnitus were due to significant noise exposure with the Army National Guard. 

The VA has a duty to assist claimants in obtaining evidence upon receipt of a complete or substantially complete application. VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes military records.

On remand, the RO should attempt to obtain the Veteran's personnel records, specifically, personnel records from the Army National Guard that identify his periods of ACDUTRA and INACDUTRA. Additionally, the RO should clarify whether all of the Veteran's service treatment records for his period of service Army National Guard are of record. If the Veteran received any treatment during service in a military hospital that may have retained its own records during this period, he is asked to identify the facility so that the RO can request records from it.

Additionally, the Veteran was not afforded a VA examination for his low back disorder. In this case, an examination is warranted.

At the hearing, the Veteran also contended that he injured his back in service while installing a gas turbine engine in a helicopter, where he slipped and fell due to the imbalance of weight. He stated that he did not report the incident in service.  He reported that went to a chiropractor in 1991 but did not seek further medical treatment until 2010. 
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006),  the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Medically competent evidence is not required in every case to indicate that the claimant's disability may be associated with the veteran's service. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

In this instance, the record reflects a current diagnosis of strain of the lumbar region. His physicians recommended obtaining an x-ray/MRI of the lumbar spine, an evaluation at a spine clinic, physical therapy and diet and exercise. There is evidence of an event in service that potentially caused the Veteran's impairment based on the Veteran's competent testimony that he sustained a fall injury in service.  A June 2010 record from Monroe Chiropractic includes a history indicating low back symptoms since an injury in service. However, there is insufficient competent medical evidence on file to adjudicate the claim. A medical opinion is necessary to evidence as to the likely etiology of the Veteran's low back disorder. 

Finally, a supplemental medical opinion is necessary for the adjudication of the Veteran's claims for tinnitus and hearing loss. At the hearing, the Veteran testified that he continued to sustain hearing loss and tinnitus during both active duty and his service with the Army National Guard. The Board noted the Veteran's last audiological examination occurred in May 2009 and granted the Veteran 60 days to obtain an updated examination. While the record reflects that the Veteran underwent an updated examination with Kaiser Permanente in September 2017, the medical providers failed to provide a medical opinion as to the etiology of his hearing loss and tinnitus.  Without an updated nexus opinion, there is insufficient evidence to make a determination. 

Since the Army National Guard service and personnel records are necessary for the proper adjudication of the claims, these records must be obtained prior to scheduling the VA examination so that the examiner has an opportunity to review the records prior to his/her issuance of medical opinions.

Accordingly, the case is REMANDED for the following action:

1. To the extent available, obtain any outstanding treatment and personnel records from his service in the U.S. Army National Guard from 1983. Contact any appropriate source to obtain all service treatment records for the Veteran's National Guard service and to verify his periods of ACDUTRA and INACDUTRA. 

2. Once this is done, the RO should schedule the Veteran for a VA low back disorder/thoracolumbar spine examination. The claims file, including a copy of this remand and all updated records, should be made available to the examiner(s), who should review it and should note that review in the report. The examiner(s) should also take a complete history from the Veteran. 

For the low back disorder claim, the examiner should specifically opine as to:

a. What are the current low back diagnoses, if any?

b. For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

Although the examiner must review the entire claim file, his/her attention is directed to the following evidence:

a. The Veteran had active duty service from November 1977 to October 1981. Service treatment records do not reference any treatment in service for a low back disability. 

b. Treatment notes received by VA on July 28, 2010 reflect visits to the SUTA Chiropractor Clinic in April 1991, April 1992  and May 1997, and June 2010.  Records in 1991 and 1992 reference a worker's compensation claim involving an injury at work in Connecticut where the Veteran fractured his spine.

c. Treatment notes from Kaiser Permanente reflect that the Veteran sought treatment for strain of the lumbar region in March 2012. 

d. Records from Monroe Chiropractic in June 2010 indicate no worker's compensation claim was filed and that the current problem began in 1978, 1979, 1981 when the Veteran fell in the hangar in service.  

For the hearing loss and tinnitus claims, the examiner should also specifically opine as to:

a.  For each diagnosed condition, is it at least as likely as not (50 percent probability) related to his active service? In other words, is there a causal relationship between the current conditions and the injury sustained in service?

a. Treatment notes from Kaiser Permanente also indicate the Veteran underwent an audiological examination to assess his hearing loss and tinnitus in September 2017.

The term "as likely as not" means a 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. If the examiner cannot provide an opinion without resorting to speculation, he/she must state why this is the case.

4. After completion of the requested development, re-adjudicate the Veteran's claims for service connection for low back disorder, hearing loss, and tinnitus. If the claims are not granted, furnish him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



